DETAILED ACTION
	The instant application having Application No. 17/022,425 filed on is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				   ELECTION/RESTRICTIONS
The Applicant elects without traverse, Species I, which includes claims 1-6. While claims 7-19 are withdrawn.
The Restriction Requirement is hereby made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “instantiating in a cloud-based server a relay element configured to transfer data between a process control application executing on a mobile device and a mobile server communicatively coupled to a process control environment;” It is unclear which if the relay element or the mobile server is communicatively coupled to a process control environment.  To expedite prosecution, any of the relay element or the mobile server is interpreted as communicatively coupled to a process control environment.
Claims 2-6 depend on claim 1, thus also inherit the 112 2nd paragraph rejection as claim 1 above.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Su et al. (US 2013/0265940 A1-hereinafter Su.)
Regarding claim 1, Su discloses a cloud-based authentication method, the method comprising: 
instantiating in a cloud-based server a relay element configured to transfer data between a process control application executing on a mobile device and a mobile server communicatively coupled to a process control environment (at least [0038], always online gateway AOG corresponds to “a relay element”); 
receiving at the relay element, from the process control application executing on the mobile device, a first validation key ([0046][0052]-[0054][0056], at least IP address and port number to which the terminal user belongs are received); 
comparing, in the relay element, the first validation key to an application validation key and (i) authenticating the process control application executing on the mobile device if the first validation key matches the application validation key and (ii) denying authentication to the process control application executing on the mobile device if the first validation key does not match the application validation key (at least [0056], it is inherent that the IP address and port number are compared to IP address & port number stored when authentication is permed by AOG, if a match is determined then terminal identity is authenticated. If no match is determined, then terminal identity is not authenticated); 
receiving at the relay element, from the mobile server, a second validation key ([0055][0057], i.e.: user name and/or password is received from the application server); 
authenticating the mobile server at the relay element if the second validation key is valid ([0055][0057], user name and/or password is authenticated at the AOG); and 
allowing communication, via the relay element, between the process control application executing on the mobile device and the mobile server if both the process control application and the mobile server are validated (at least [0058], application data is forwarded/communicated from/to terminal application proxy and application server if both the terminal application proxy and application server are successfully authenticated.)

Regarding claim 5, Su discloses a method according to claim 1. Su also discloses allowing communication, via the relay element, between the process control application executing on the mobile device and the mobile server comprises: 
receiving from the process control application executing on the mobile device one or more process control commands (at least [0058]-[0059], a command to transmit application data is received); and 
forwarding the one or more process control commands to the mobile server via a relay gateway service (at least [0060], application data is forwarded to application server via second data link.)

Regarding claim 6, Su discloses a method according to claim 1. Su also discloses allowing communication, via the relay element, between the process control application executing on the mobile device and the mobile server comprises: 
receiving from the mobile server, via a relay gateway service, process data from the process control environment (at least [0062], application data packet is received from application server); and
forwarding the process data to the process control application executing on the mobile device (at least [0063], application data packet is forwarded to terminal application proxy.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2013/0265940 A1-hereinafter Su.)
Regarding claim 2, Su discloses a method according to claim 1. Su does not explicitly disclose receiving the application validation key from a relay access API.
However, Su discloses when the terminal application proxy registers to the AOG, the terminal application proxy sends at least a message comprising an IMSI of the terminal to a SMS message center. The message is forwarded the AOG DNS, where the AOG DNS records a corresponding relation between the IMSI number and the MSISND of the terminal. The terminal application proxy then transmits a register message containing the IMSI to the AOG DNS. In response, the AOG DNS sends a message to the terminal application proxy, the message including an IP address and a port number of an AOG to which a terminal user belongs ([0051]-[0053].) Subsequently, the terminal application proxy sends a first register request to the AOG. The first register request containing the IP address and the port number of the AOG that were received from the AOG DNS. The AOG authenticates the identity of the terminal using the IP address and the port number received from the terminal application proxy. In other word, when the AOG authenticates the IP address and the port number received from the terminal application proxy, the AOG must compare the IP address and the port number against an IP address and port number stored or received previously (application validation key). As discloses at least in figure 8 of Su, the AOG and the AOG DNS have a bidirectional communication with each other, which means that the AOG DNS must have relayed the IP address and port number to the AOG previously, so that the AOG can use the IP address and port number relayed by the AOG DNS to compare against the IP address and port number received from the terminal application proxy.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the IP address and port number (application validation key) from the AOG DNS (relay access API) to allow the AOG to authenticate the terminal reliably.

Regarding claim 3, Su discloses a method according to claim 1. 
Su does not explicitly disclose receiving at a relay access API a username and password associated with a user of the process control application executing on the mobile device; receiving at the relay access API a URL associated with the relay element; authenticating at the relay access API the user according to the username and password; and providing to the process control application executing on the mobile device the first validation key if the user is authenticated.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly include the above steps into the method of Su, to enhance the security of the method by performing additional authentication step of the user before access to the mobile device is given to the user.

Regarding claim 4, Su discloses a method according to claim 3. Su does not explicitly disclose authenticating the user according to the username and password comprises: sending the username and password to the mobile server via a relay gateway service; and receiving from the mobile server, via the relay gateway service, an indication that the user is authenticated.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly include the above steps into the method of Su, to enhance the security of the method by performing authentication step of the user to the server, to ensure communication is between authorized entities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438